Citation Nr: 0928271	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  09-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than February 
28, 2008 for the award of service connection for tinnitus. 

2.  Entitlement to an effective date earlier than February 
28, 2008 for the award of service connection for PTSD. 

3.  Entitlement to service connection for a neck disorder. 

4.  Entitlement to service connection for right leg muscle 
contractures.  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and D.X.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from July to August 1982, and 
January to March 1991.  The Veteran received the Purple Heart 
medal.  He served in Southwest Asia (SWA) during Operation 
Desert Storm from February 19, to March 8, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  By that rating action the RO granted 
service connection for PTSD and tinnitus; initial 50 and 10 
percent ratings were assigned, effective February 28 2008---
the date the Veteran contacted VA and requested, in part, 
service connection for these disabilities.  By that rating 
action, the RO also denied service connection for a neck 
disorder and right leg muscle contractures.  The Veteran 
timely appealed to the Board the RO's assignment of an 
effective date of February 28, 2008 to the awards of service 
connection for PTSD and tinnitus, as well as the denials of 
service connection for a neck disorder and right leg muscle 
contractures.  

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Newark, New Jersey RO.  A copy of 
the hearing transcript has been associated with the claims 
file.  At the hearing, the Veteran submitted additional 
evidence pertinent to the claims on appeal along with a 
waiver of initial RO consideration of said evidence.  See 38 
C.F.R. § 20.1304 (2008).
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for a neck 
disorder and right leg muscle contractures are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On February 8, 1996, the RO received the Veteran's 
original and formal claim for service connection for tinnitus 
(originally claimed as "Gulf War Syndrome").

2.  The Veteran did not receive notice of a November 1997 
rating action, wherein the RO, in part, denied service 
connection for tinnitus.  

3.  A claim for service connection for tinnitus has remained 
open and pending since February 8, 1996.

4.  On August 11, 2004, VA received the Veteran's informal 
claim for service connection for PTSD. 

5.  By a February 2005 rating action, the RO, in part, denied 
service connection for PTSD.  The Veteran was informed of 
this decision that same month, but did not initiate an appeal 
with a notice of disagreement within the allowed time period.

6.  On February 28, 2008, the Veteran contacted VA via 
telephone and requested service connection, in part, for PTSD 
and tinnitus. 

7.  In the appealed April 2008 rating action, the RO awarded 
service connection for tinnitus and PTSD; initial 10 and 50 
percent ratings were assigned, respectively, effective 
February 28, 2008.  

CONCLUSIONS OF LAW

1.  The November 1997 rating decision, wherein the RO, in 
part, denied service connection for tinnitus, is not final.  
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160, 
20.302(a), 20.1103 (2008).

2.  An effective date of February 8, 1996, for the award of 
service connection for tinnitus, is warranted.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).

3.  The February 2005 rating decision, wherein the RO, in 
part, denied service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2008).

4.  The effective date of February 28, 2008 was properly 
assigned for the award of service connection for PTSD.  38 
U.S.C.A. § 5110 (West 2002), 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  The Veteran's appeal arises from his disagreement 
with the effective date of February 28, 2008 assigned 
following the RO's awards of service connection for tinnitus 
and PTSD.  Courts have held that once service connection is 
granted, the claim is substantiated, and additional notice is 
not required and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's treatment and examination reports, and 
his testimony and statements.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

II.  Merits Analysis

The Veteran maintains that February 2, 1996, the date VA 
received his original claim for service connection for "Gulf 
War Syndrome," is the proper effective date for the award of 
service connection for tinnitus and PTSD.  (Transcript (T.) 
at page (pg.) 16).  For reasons discussed in more detail in 
the decision below, the Board has granted an effective date 
of February 2, 1996 for the award of service connection for 
tinnitus and denied an effective date earlier than February 
28, 2008 for the award of service connection for PTSD.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

Any communication or action from a claimant indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  38 
C.F.R. § 3.155(a) (2008).  Such an informal claim must 
identify the benefits sought, and upon receipt of an informal 
claim, if the claimant has not filed a formal claim, VA must 
forward an application form to the Veteran for execution. 38 
C.F.R. § 3.155(a).  If the application form is received 
within one year from date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.

38 C.F.R. § 3.160(c) (2008) defines a "pending claim" as 
"[a]n application, formal or informal, which has not been 
finally adjudicated." 38 C.F.R. § 3.160(c); accord Ingram v. 
Nicholson, 21 Vet. App. 232, 240 (2007).  The United States 
Court of Appeals for Veterans Claims (Court) has determined 
that "a claim remains pending - even for years - if [VA] 
fails to act on a claim before [it]."  Ingram, 21 Vet. App. 
at 240.  In a related vein, an RO or Board decision "may be 
rendered nonfinal when 'the time for appealing either an RO 
or Board decision did not run where [VA] failed to provide 
the Veteran with information or material critical to the 
appellate process,'" such as issuing notification of the 
denial of a claim, mailing the claimant a copy of the 
decision, providing notice to the claimant of his appellate 
rights, or failing to issue a statement of the case  Id., at 
240-41, quoting Cook v. Principi, 318 F.3d 1334, 1340 (Fed. 
Cir. 2002) (en banc).  Thus, "time limitations pertaining to 
a Veteran's right to appeal an adverse decision do not begin 
to run until the Veteran has received proper notice that his 
claim was denied."  Id., at 241.

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) and psychosis are 
manifested to a degree of 10 percent within 1 year from date 
of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of these diseases during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

(i) Tinnitus

By an April 2008 rating decision, the RO granted service 
connection for tinnitus, effective February 28, 2008--the 
date the Veteran contacted VA via telephone and requested 
service connection, in part, for tinnitus.  The RO based 
their April 2008 decision on a March 2008 VA audiological 
examination report, containing an opinion that the Veteran 
had had tinnitus since a scud missile explosion during 
military service.  

The Veteran argues that the effective date for the award of 
service connection for tinnitus should be February 8, 1996, 
the date VA received his initial claim for service connection 
for this disability.  The Veteran and his representative have 
maintained that because the Veteran never received notice of 
a November 1997 rating decision, wherein the RO initially 
denied, in part, service connection for tinnitus, his claim 
has remained open and pending since February 1996.  The Board 
agrees and, for reasons discussed below, finds that the 
proper effective date for the award of service connection for 
tinnitus is February 8, 1996.

Historically, on February 8, 1996, VA received the Veteran's 
initial and formal claim for tinnitus (claimed as "Gulf War 
Syndrome").  By a November 1997 rating action, the RO, in 
part, denied service connection for tinnitus as not well 
grounded.  In reaching their determination, the RO concluded 
that there were no subjective complaints of tinnitus in the 
Veteran's service treatment records (STRs).  The claims file, 
however, is devoid of any indication that the Veteran was 
provided adequate notification that the claim for service 
connection for tinnitus had been denied.  In fact, in denying 
an unrelated claim in a February 2003 rating action, the RO 
conceded that they had never sent the Veteran a letter 
informing him of the decisions made in the November 1997 
rating action.  (See, February 3, 2005 rating decision, pg. 
2, paragraph 1).  

As the Veteran was never informed of the RO's November 1997 
rating action, wherein they denied, in part, service 
connection for tinnitus, the one-year period within which to 
initiate an appeal did not begin to run.  See Hauck v. Brown, 
6 Vet. App. 518, 519 (1994) (finding where a Veteran did not 
receive notice of a claim's denial the one-year period in 
which to file a notice of disagreement did not begin to run); 
see Cook v. Principi, 318 F.3d 1334, 1340-41 (2002) 
(discussing cases (including Hauck) where VA's failure to 
comply with statutory procedural requirements regarding 
notification of benefit determinations had the effect of 
extinguishing the claimant's right to appeal an adverse 
decision)..  Therefore, the Board concludes that the 
Veteran's claim for service connection for tinnitus has 
remained open and pending since February 1996.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.160 (c) (2008).  

Here, the Veteran argues that he has had tinnitus ever since 
a scud missile attack during Operation Desert Storm.  As the 
Veteran is a combat Veteran, his assertions are sufficient to 
establish that he sustained tinnitus during combat, even 
though no official record of this event exists.  38 U.S.C.A. 
§ 1154(b).  

At the time the Veteran filed his claim for service 
connection for tinnitus (claimed as "Gulf War Syndrome') 
with VA in 1996, service treatment records (STRs) included, 
but were not limited to, an August 1995 Report of Medical 
History, reflecting that the Veteran had complained of having 
ear nose and throat trouble.  At that time, the examining 
physician indicated that the Veteran had hearing loss and 
"injuries to ears" from a scud missile attack on a metal 
building.  (See, August 1995 Report of Medical History).  VA 
ear and disease and audiological examination reports, dated 
in April 1996, show that the Veteran had complained of having 
intermittent tinnitus, a humming sound in the left ear, ever 
since a scud missile explosion during military service.  The 
Veteran was diagnosed, in part, with tinnitus by history (VA 
ear disease examination report).  (See, April 1996 VA 
audiological and audio-ear disease examination reports, 
respectively).  The diagnosis of tinnitus by history was 
presumably based on the combat history as related by the 
Veteran which the Board finds credible.  

Thus, as there was probative evidence etiologically linking 
the Veteran's tinnitus to the in-service-service scud missile 
attack at the time VA received his initial claim for service 
connection for tinnitus in February 1996, the Board finds, 
and with resolution of the benefit of the doubt in the 
Veteran's favor, that the correct effective date for the 
award of service connection for tinnitus is February 8, 1996, 
the date of receipt of the Veteran's original claim for this 
disability.  

(ii) PTSD 

By an April 2008 rating decision, the RO granted service 
connection for PTSD, effective February 28, 2008---the date 
the Veteran contacted VA via telephone and requested service 
connection, in part, for PTSD.  The RO based their April 2008 
decision on a March 2008 VA PTSD examination report, which 
contained the Veteran's history of having been involved in a 
scud missile attack during military service and a confirmed 
diagnosis of PTSD.  

The Veteran argues that the effective date for the award of 
service connection for PTSD should be February 8, 1996, the 
date he filed a claim for service connection for "Gulf War 
Syndrome" with VA.  For reasons discussed below, the Board 
does not agree and finds that the proper effective date for 
the award of service connection for PTSD is February 28, 
2008.  

Historically, on February 8, 1996, VA received the Veteran's 
initial and formal claim for "Gulf War Syndrome".  In a 
September 1997 statement to VA, the Veteran clarified that he 
was seeking entitlement to service connection for headaches 
and a hearing disability.  (See, VA Form 21-4138, Statement 
in Support of Claim, dated and signed by the Veteran in 
September 1997); PTSD was not mentioned.  In rating 
decisions, issued in November 1997 and June 1998, the RO 
denied service connection for unrelated disabilities; PTSD 
was not addressed.  
On August 11, 2004, VA received the Veteran's initial claim 
for PTSD.  By a February 2005 rating action, the RO denied 
service connection for PTSD.  The Veteran was informed of the 
RO's denial in a February 2005 letter, but did not initiate 
an appeal with a notice of disagreement with the RO's 
February 2005 rating action within the allowed time period.  
Consequently, the February 2005 rating decision became final.  
See 38 U.S.C.A. § 7105.

On February 28, 2008, the Veteran contacted VA via telephone 
and requested service connection, in part, for PTSD.  There 
is no other communication from the    Veteran from February 
2005 to February 28, 2008 which could service as a notice of 
disagreement (NOD) to the RO's February 2005 denial nor a 
formal or informal claim.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) (the Board must look at all 
communications that can be interpreted as a claim, formal, or 
informal, for VA benefits).  

The RO decision of February 2005 rating action was not 
appealed and became final as the Veteran did not file a 
timely notice of disagreement.  A final decision cannot be 
reopened unless new and material evidence is presented.  38 
U.S.C.A. § 5108.  The Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Thus, the February 2005 RO unappealed 
decision is a legal bar to an effective date prior to the 
issuance of that decision.  38 U.S.C.A. § 7104; see also Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  Service connection 
for PTSD was awarded in an April 2008 rating decision.  An 
effective date of February 28, 2008, the date of the 
Veteran's petition to reopen his previously denied claim for 
service connection for PTSD, was assigned and is the proper 
date.


ORDER

An effective date of February 8, 1996 is granted for the 
award of service connection for tinnitus. 

An effective date prior to February 28, 2008 for the award of 
service connection for PTSD is denied. 


REMAND

The Veteran argues that he currently has a neck disorder 
(manifested by headaches) and right leg muscle contractures 
ever since a scud missile attack during Operation Desert 
Storm.  Although no neck or right leg disorders are 
documented in the service treatment records, the Veteran has 
established an in-service occurrence during a combat incident 
as provided by 38 U.S.C.A. § 1154(b) (West 2002).

There is competent lay evidence of recurrent or persistent 
symptoms of disability. The Veteran testified at the June 
2009 hearing before the undersigned that as a result of the 
in-service scud missile attack, he has had headaches and 
right leg muscle contractions.  (T. at pg. 12).  A symptom of 
that type is observable by a lay person.

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service. 38 C.F.R. § 3.159(c)(4).

The third prong of 38 C.F.R. § 3.159(c)(4), requiring that 
the evidence of record "indicate" that "the claimed 
disability or symptoms may be associated with the established 
event," establishes a "low threshold" for requiring VA to 
provide an examination.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  Therefore, a VA examination of the Veteran's 
neck and right leg must be conducted.

Finally, during the June 2009 hearing before the undersigned, 
the Veteran testified that he had sought treatment for his 
neck disorder and muscle contractures of the right leg from 
the VA Community Based Outpatient Clinic (CBOC) and hospital 
in Brick and East Orange, New Jersey, respectively.  (See, T. 
at pg. 10).  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding pertinent medical records from the VA CBOC and 
hospital in Brick and East Orange, New Jersey, respectively, 
since February 2008, following the procedures prescribed in 
38 C.F.R. § 3.159 (2008) as they pertain to requesting 
records from Federal facilities.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain from the 
VA CBOC and hospital in Brick and East 
Orange, New Jersey, respectively, all 
records of treatment pertaining to the 
Veteran, from February 2008 to the 
present.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
or responses received should be 
associated with the claims file.

2.  The RO/AMC should send to the 
Veteran and his representative a letter 
requesting that the Veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO/AMC to obtain any additional 
evidence not of record that pertains to 
the claims for service connection for a 
neck disorder and muscle contractures 
of the right leg on appeal.

The RO/AMC should also invite the 
Veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his 
ultimate responsibility to submit.  The 
RO/AMC's letter should clearly explain 
to the Veteran that he has a full one-
year period to respond, although VA may 
decide the claims within the one-year 
period.

3.  If the Veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO/AMC should notify the Veteran of 
the records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After any additional medical 
evidence has been associated with the 
claims file, the Veteran must be 
scheduled for VA neurological and 
orthopedic examinations of his neck and 
right leg.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations, and all indicated 
special studies and tests should be 
accomplished.  The examination reports 
must include all current diagnoses 
relating to the Veteran's neck and 
right leg.  And, for each diagnosis 
with respect to the Veteran's neck and 
right leg, the examiners should state a 
medical opinion as to whether it is at 
least as likely as not (i.e., 
probability of 50 percent or greater) 
that the diagnoses are the result of 
any disease or injury in service, to 
include a scud missile attack during 
Operation Desert Storm.  Each examiner 
must provide a complete rationale for 
his or her opinion.

5.  After undertaking any other 
development deemed appropriate, the 
RO/AMC should readjudicate the issues of 
entitlement to service connection for a 
neck disorder and right leg muscle 
contractions.  If any benefit is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford an 
opportunity to respond before returning 
the record to the Board for future 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


